Citation Nr: 1438404	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-33 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 20 percent for duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service in the United States Air Force from August 1972 to September 1976 and in the United States Marine Corps from December 1977 to October 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board notes the Veteran resides in Jacksonville, Florida, so jurisdiction remains with the St. Petersburg RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that his service-connected duodenal ulcer is more disabling than the current 20 percent evaluation reflects.  

The record shows that the Veteran was previously examined by VA in 2009, approximately 5 years ago.  Moreover, he has undergone at least one surgical procedure, exploratory laparotomy with antrectomy and Roux-en Y gastrojejunostomy, since then.  See Operative Report from Phoebe Putney Memorial Hospital, dated November 16, 2009.  An August 2010 VA outpatient treatment record, almost one year post surgery, shows there were no findings of anemia, weight loss, or incapacitating episodes associated with duodenal ulcer to warrant an increased rating.  The Veteran has also submitted a private Upper GI endoscopy report dated in March 2011.  The findings from this report indicate a normal esophagus and jejunum, congestive gastropathy, and patent Billroth II gastrojejunostomy.  

Despite the postoperative findings there is still no clear assessment of the current severity of the Veteran's condition.  Therefore, the Board believes that in fairness to him, additional development is in order to afford him a new medical examination, particularly, given the passage of time since his last VA examination, and the need for more current findings.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment since previous examination). 

The examination should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present symptomatology, as well as any pertinent medical history since his surgery in 2009.

Any ongoing medical records should be obtained. In this regard, the Board notes that it appears that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA folder) is dated in October 2011.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should then obtain any VA clinical records pertaining to the Veteran's service connected duodenal ulcer from October 2011 to the present.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate).

2.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected duodenal ulcer.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should set forth all examination findings, together with the rationale for the comments and opinions expressed.

All pertinent pathology found on examination should be annotated in the evaluation report.  In particular, the examiner should note the presence (including frequency and duration) or absence of any vomiting, hematemesis, melena, anemia, weight loss, and abdominal pain.  In addition, the examiner should discuss any need for ulcer therapy; the frequency and duration of any incapacitating episodes (bed rest ordered by a physician); and the extent of any impairment of the Veteran's health caused by his service-connected duodenal ulcer and whether such impairment would be best characterized as moderate, moderately severe, or severe.

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  Then, readjudicate claim.  If the benefits are not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond, and the case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

